DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/715,267, filed on 16 December, 2019 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 15 June, 2017. It is noted, however, that applicant has not filed a certified copy of the KR 10-2017-0075621 application as required by 37 CFR 1.55.
Drawings
The drawings submitted on 16 December, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 16 December, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
Regarding claim 2, which recites ‘higher in an order of the high stretchable region’, it appears Applicant is trying to describe an order of magnitude or 10x.  Else it is unclear to Examiner to what ‘an order’ applies.   Appropriate correction is required.
Regarding claim 4 which recites ‘a step difference’ but does not recite a step difference of what, Examiner suggests ‘a height step difference’ consistent with the disclosure and figures.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6 which recites “wherein the wiring has a resistance within 1.5 times when stretched by at most 10%”, it is appears that Applicant is trying to describe the resistance of the stretched line relative to the upstretched line.  Appropriate clarification is required.
Regarding claim 8 which recites ‘less wrinkles” it is unclear what the standard of measure of a ‘wrinkle’ is that would enable a person to know if ‘less wrinkles’ are present.  That is to say a wrinkle is a three dimensional surface and what is the measure of the three dimensional surface that is ‘less’.
Regarding claim 9 which recites inter alia “substrate is maintained in a first stretched state contracted in a wrinkled state”, Examiner has no idea what structure is ‘a first stretched state contracted in a wrinkled state”.  Appropriate recitation of structure is suggested.
Regarding claim 19, a single patent may include claims directed to one or more of the classes of patentable subject matter, but no single claim may cover more than one subject matter class.  IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005). (holding indefinite a claim covering both an apparatus and a method of using that apparatus).  
Claim 19 recites "a method for using a stretchable display including a hybrid stretchable substrate divided into a low stretchable region and a high stretchable region having a modulus lower than a modulus of the low stretchable region and wrinkled in a thickness direction, and a driving element layer including a driving element formed on the low stretchable region to control a light emitting layer and a wiring electrically connected to a part of the driving element to apply an electrical signal and formed on a stretchable mask pattern" which is directed to a structure of a a display yet the claim 
Claim 20 depends upon claim 19 and is likewise defective.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 5 which recites “a modulus difference between the low Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0048375 (Oh) and U.S. 2017/0249886 (Choi).
Regarding claim 1, Oh discloses and suggests at Figures 4A, 4B and 5 a stretchable display comprising: 

    PNG
    media_image1.png
    294
    837
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    494
    834
    media_image2.png
    Greyscale
a hybrid stretchable substrate, 30 [0051], divided into a low stretchable region, e.g. C as annotated and described at [0051], and a high stretchable region, e.g. P1/P2 [0051]; 
a driving element layer, 100 [0045], including a driving element e.g. 100, formed on the low stretchable region, C, and 
a wiring, as annotated and described at [0056], formed on the high stretchable region, e.g. P2, and electrically connected to a part of the driving element to apply an electrical signal as described at [0056]; and  
the wiring overlaps a stretchable mask pattern, e.g. 23 [0048], having a shape corresponding to one of the low stretchable region, e.g. C as shown in Figure 4A and the high stretchable region, e.g. P2 where mask 23 corresponds 
    PNG
    media_image3.png
    443
    789
    media_image3.png
    Greyscale
to the entire shape of substrate.
Oh is silent as the modulus of the high stretchable region and the low stretchable region.  Oh does not explicitly teach the light emitting layer provided on the driving element layer, and electrically connected to the driving element layer to emit light, 

    PNG
    media_image4.png
    441
    556
    media_image4.png
    Greyscale
Choi is directed to stretchable display devices [0005].  At Figure 6, Choi teaches a light emitting layer, 211 [0082],  provided on the driving element layer, e.g. TFT [0073] to control a light emitting layer and electrically connected to the driving element layer to emit light, as shown, wherein, between the driving element.
Taken as a whole, the prior art is directed to flexible and stretchable displays.  An artisan would have a working knowledge of the relationship between material properties and material behavior.  In particular, and artisan would recognize that Young’s Modulus is in essence the stiffness of the material.  Oh teaches that the end portions of the substrate are stretchable, i.e. non-stiff, which is gradually less stretchable from center to edge [0051].  Thus an artisan would conclude that the Young’s modulus is lower at the 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 having a high stretchable region having a modulus lower than a modulus of the low stretchable region as suggested by Oh and having the light emitting layer provided on the driving element layer, and electrically connected to the driving element layer to emit light, wherein, between the driving element and the wiring to implement a functional display on the stretchable substrate thus enabling the display to be used new applications that require mechanical twisting and flexing and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Oh suggests the modulus in the high stretchable region is greater than the modulus in the low stretchable region and teaches the stretchable mask pattern formed on the high stretchable region, i.e. the mask is formed over the entire substrate, and the wiring overlapping the stretchable mask pattern again because the wiring layer is on the substrate and the mask pattern covers the entire substrate.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the modulus In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 5 which depends upon claim 1, Oh suggests the modulus in the high stretchable region is greater than the modulus in the low stretchable region.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a modulus difference between the low stretchable region and the high stretchable region is 10 times or more because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
 Allowable Subject Matter
Claims 3-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3 the prior art does not disclose the device of claim 1, wherein the stretchable mask pattern includes an amorphous metal alloy or a barrier. 
Regarding claim 4 the prior art does not disclose the device of claim 1, wherein a part of the driving element is electrically connected to the wiring, and a step difference is formed between the part of the driving element and the wiring due to the stretchable mask pattern under the wiring. 
Regarding claim 7 the prior art does not disclose the device of claim 1, wherein a groove is formed on a surface of the stretchable substrate opposite to a surface where the driving element layer and the light emitting layer are formed, in order to provide a stretching path of the stretchable substrate. 
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6 the prior art does not disclose the device claim 1, wherein the wiring has a (stretched) resistance within 1.5 times and an (upstretched) resistance when (the wiring is) stretched at most 10%. 
 Claims 10-18 are allowed.
Regarding claim 10 the prior art does not disclose a method for manufacturing a stretchable display, the method comprising: preparing a carrier substrate; forming a stretchable substrate on the carrier substrate; forming a stretchable mask layer on the stretchable substrate; forming a stretchable mask pattern having an opening region and a closing region by patterning the stretchable mask layer; forming a low stretchable region and a high stretchable region having a modulus lower than a modulus of the low stretchable region on 
Claims 11-17 depend directly or indirectly on claim 10 and are allowable on that basis.
Regarding claim 18, the prior art does not disclose a method of manufacturing a stretchable substrate structure, the method comprising: forming a stretchable mask layer on a stretchable substrate; forming a stretchable mask pattern having an opening region and a closing region by patterning the stretchable mask layer; and forming a hybrid stretchable substrate by forming a low stretchable region and a high stretchable region having a modulus lower than a modulus of the low stretchable region on the stretchable substrate through the opening region and the closing region of the stretchable mask pattern.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice or references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893